Citation Nr: 0433023	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-16 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether a May 3, 1982, rating decision was clearly and 
unmistakably erroneous in not considering entitlement to 
service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to January 
1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which denied the benefits sought on 
appeal.

The Board notes that a March 2002 rating decision, inter 
alia, granted service connection for PTSD, evaluated as 70 
percent disabling, effective August 19, 1999.  Later that 
month, the veteran submitted a VA Form 21-4138 on which he 
asserted that he was "applying for compensation with an 
earlier effective date of 1980 when I retired from the 
Navy."  The RO considered this to be a new claim for an 
earlier effective date, not a notice of disagreement (NOD) 
with the March 2002 rating decision.  

The Board agrees that the veteran's March 2002 VA Form 21-
4138 cannot be reasonably construed as disagreeing with the 
March 2002 rating decision, but must be considered a new 
claim.  38 C.F.R. § 20.201 (2004).  The governing VA 
regulation stipulates that a notice of disagreement is a 
written communication expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
with appellate review.  38 C.F.R. § 20.201.  In this case, 
the veteran's VA Form 21-4138 used the verb "applying for" 
rather than "appealing" and failed to specify or refer to 
the March 2002 rating decision.  

The Board also observes that a second May 2002 rating 
decision denied the issues on appeal, as well as the issue of 
entitlement to an increased evaluation for PTSD.  However, 
the veteran's May 2002 Notice of Disagreement did not 
identify the increased evaluation issue.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of entitlement to an 
increased evaluation for PTSD is not before the Board on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In reviewing the record, the Board finds that, in a VA Form 9 
received by the RO in July 2003, the veteran requested a 
hearing before a Member of the Board (Veterans Law Judge) at 
the RO (i.e., Travel Board hearing).  In response to a 
confirmation request from the RO shortly thereafter, he 
indicated that he waived his right to an in-person hearing 
and requested a Board Videoconference hearing.  Such a 
hearing was scheduled for June 16, 2004 but the veteran 
failed to report.  In a statement dated June 7, 2004 but 
received by the RO on June 21, 2004, the veteran indicated 
that he wished to have a Travel Board hearing in lieu of the 
Videoconference hearing.  While the latter statement was 
received after the scheduled hearing date, it was still well 
within 15 days of the hearing.  See 38 C.F.R. § 20.704(d) 
(2004).  The veteran also requested a copies of the evidence 
in his claims file.  The Board construes the entire statement 
as a motion for the scheduling of a new (Travel Board) 
hearing and grants that motion as the veteran has shown good 
cause for his failure to report: a lack of access to the 
relevant evidence in the claims file to prepare for the 
hearing.  Id.    

In view of the foregoing, the RO must schedule a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2004). 

The Board also parenthetically notes that it is apparent that 
VA has not provided the veteran adequate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its effect on his claim 
for an earlier effective date for the grant of service 
connection for PTSD.  As noted in the Introduction above, the 
veteran first raised the issue of entitlement to an earlier 
effective date by submitting a separate claim for benefits, 
not by entering a notice of disagreement with the March 2002 
rating decision.  Thus, the issue of an earlier effective 
date for the grant of service connection for PTSD is not a 
downstream issue and VCAA notice is required.  See VAOPGCPREC 
8-2003 (if, in response to notice of its decision on a claim 
for which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  (VCAA is not applicable to the veteran's CUE 
claim as a matter of law.  See Livesay v. Principi, 15 Vet. 
App. 165 (en banc) (2001)).  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing before a VLJ sitting 
at the RO.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request, or if he fails to 
report for the scheduled hearing without 
good cause, the claims file should be 
returned to the Board, in accordance with 
requisite appellate procedures.

No action is required of the appellant until he is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C.A. 
§§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


